The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2022 has been entered.
 
Current Status of Claims
This action is response to communication of October 7, 2022. By amendment of October 7, 2022 the Applicant amended claims 1, 2, 11, and 20. Therefore, claims 1 to 20 remain active in the application.

Response to arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are not convincing. Specifically, the lately amended independent claims include the limitation “…control the display to display a third control menu representing information about an application through which audio reproduction by an external user device communicating with the external user device is controllable and execute the application related to audio reproduction of the external user device” (claim 1, lines 18-21; claim 11, lines 18-21; emphasis added by examiner) is not quite clear. The Applicant claims the external user device communicating with itself with audio control menu presented on the screen of other apparatus. Firstly, the original disclosure does not discuss any “an external user device communicating with the external user device”. It is assumed that an external user device like, for instance, (300) is mostly used to control the audio apparatus (200). There is no evidence in the description that the external user device communicates with itself and audio reproduction of this communication controlled by the display apparatus. It is believed that the above limitation requires review. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Specifically, the amended independent claims include the limitation “…control the display to display a third control menu representing information about an application through which audio reproduction by an external user device communicating with the external user device is controllable and execute the application related to audio reproduction of the external user device” (claim 1, lines 18-21; claim 11, lines 18-21) is not quite clear. The Applicant claims the external user device communicating with itself with audio control menu presented on the screen of other apparatus. Firstly, the original disclosure does not discuss any “an external user device communicating with the external user device”. It is assumed that an external user device like, for instance, (300) is mostly used to control the audio apparatus (200). There is no evidence in the description that the external user device communicates with itself and audio reproduction of this communication controlled by the display apparatus. It is believed that the above limitation requires review and clarification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected to the best examiner’s understanding under 35 U.S.C. 103 as being unpatentable over Lim et al. (WO2015/174753 provided with the Applicant’s IDS of July 13, 2021) in view of Lim (US Patent Publication Application 2017/0168772 A1) and further in view of Choi et al.  (US Patent Publication Application 2011/0267291 A1).
	In regard of claim 1,  Lim et al. disclose a display apparatus comprising: a display; a content interface; a communication interface; and a controller (See Figures 17-18 of Lim et al. illustrating a display apparatus (1810) and communication interface (1710) and controller (1730) as discussed in paragraphs [0199-0223] of Lim et al.) configured to: control the display to display an image corresponding to a broadcast signal received through the content interface (See at least Figures 17-18 of Lim et al. illustrating a display device (1810) and content interface (1720, 1820) controlling an image on the screen 1810) corresponding to a broadcast signal (1850) as discussed in paragraphs [0211-0214]); receive operation information of an external audio apparatus through at least one interface (See Figures 17-18 of Lim et al. illustrating receival of operation information of an external audio (1820) through interface (1720) and communication interface (1710) described in paragraphs [0213-0214]); and control the display to display a first control menu identifying the operation information of the external audio apparatus to control the external audio apparatus is controllable based on the operation information of the external audio apparatus and an operation information of the display apparatus (See at least Figures 13, 17-18 of Lim et al. illustrating a control menu on the display (1320) to provide the operation information of the external audio apparatus (1820) for operation of the display apparatus (100)), control the display to display a second control menu for representing information about an application through which audio reproduction by the external audio apparatus is controllable and execute the application related to audio reproduction of the external audio apparatus (See at least Figure 18 Lim et al. illustrating number of menus on the screen of the display (1810) related to audio reproduction of the external audio apparatus (1820) as discussed in paragraphs [0210-0216]); and control the display to display a third control menu for representing information about an application related to audio reproduction of an external user device (See Figure 18 of Lim et al. illustrating an external user device (1830) as discussed in paragraph [0210]).
	However, the reference to Lim et al. does not specifically distinguish the interface selected from the content interface and the communication interface.
	In the same field of endeavor, Lim discloses a display apparatus (300) illustrating a controller (310) with the interface selected from the content interface (385-1) and the communication interface (385-n) as also discussed in paragraphs [0118-0119]. 
	Additionally, the references of Lim et al. and Lim does not specifically discuss a display apparatus showing a third control menu representing information about an application through which audio reproduction by an external user device communicating with the external user device is controllable and executing the application related to audio reproduction of the external user device.
	In the same field of endeavor, Choi et al. in Figures 6, 19, 20, 25, 29 discloses a display device (100) showing a third control menu (1402) for representing information about an application relating to audio reproduction of an external user device (135, 201) communicating with the external user device (135) is controllable (170) and execute the application related to audio reproduction of the external user device (201, 135) as discussed in paragraphs [0117-0118, 0350-0351].  
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use selection of interfaces as shown by Lim and third menu of Choi et al. with the device of Lim et al. in order to provide a network interface that is capable to connect to number of external devices via a network and provide operation of music files from the external user device. 
	In regard of claim 2, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, further comprising a user inputter, wherein the controller is configured to: acquire a user input to control the external audio apparatus through the control menu displayed on the display, the user input being received from the user inputter; and transmit the user input to the external audio apparatus through the at least one interface (See at least Figures 12-14 of Lim et al. illustrating controller (150) and a user input (1312,  S1410) in the control menu (1310) to control external audio (130) and transmits (140) user input to the external audio apparatus (130) as discussed in paragraphs [0169-0188]).
	In regard of claim 3, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 2, wherein the controller is configured to: receive information about an application related to audio reproduction of the external audio apparatus through the at least one interface (See at least Figures 12-14 of Lim et al. illustrating the controller (150) receives information (110) about an application related to audio reproduction (1310-1311, 1312) as discussed in paragraphs [0184-0185]); acquire another user input for executing the application through the other control menu displayed on the display, the other user input being received from the user inputter; and transmit the other user input to the external audio apparatus through the at least one interface (See at least Figure 12-14, 22 of Lim et al. illustrating another control menu (2210, 2230, 2250) representing information about external audio and transmit it (1840)).
	In regard of claim 4, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, wherein the controller is configured to turn off the display in response to a time of displaying the first control menu, the second control menu, and the third control menu on the display being longer than or equal to a reference time (See at least Figure 16 of Lim et al. illustrating turn off the display (S1640) and paragraphs [0192-0193] and paragraph [0218] of Choi et al. and Figure 2 illustrating the controller (170) controlling timing of displaying).
	In regard of claim 5, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, further comprising a speaker, wherein the controller is configured to: receive an audio signal from the external audio apparatus through the at least one interface; and output sound according to the received audio signal through the speaker (See at least Figures 17-18 of Lim et al. illustrating the controller (1730) which receives an audio signal from the external apparatus (1830) through interface (1720) and output sound according to the received audio signal through the speaker (1820)).
	In regard of claim 6, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, wherein the controller is configured to: receive an audio signal from the external audio apparatus through the at least one interface; and control the display to display an image that visualizes the received audio signal (See at least Figure 13 of Lim illustrating the display apparatus showing an image (1330) visualizing the received audio signal).
	In regard of claim 7, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, wherein the controller is configured to: receive operation information of another audio apparatus through another interface selected from the content interface and the communication interface; and control the display to display another control menu for providing the operation information of the another audio apparatus and controlling the another audio apparatus (See Figure 13 of Lim illustrating receive operation of another audio apparatus (AUDIO 2) selected from the content interface and display control menu for controlling (AUDIO1, AUDIO 2, AUDIO3)) .
	In regard of claim 8, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 7, wherein the controller is configured to: receive an audio signal from the external audio apparatus through the at least one interface; and transmit the received audio signal to the another audio apparatus through the another interface (See Figures 17-18 of Lim et al. illustrating the controller (1730) which receives an audio signal from the external audio (1830) through interface (1720)).
	In regard of claim 9, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, further comprising a speaker, wherein the controller is configured to: receive an audio signal of the external user device communicating with the external audio apparatus from the external audio apparatus through the at least one interface; and output sound according to the received audio signal of the external user device through the speaker (See Figures 17-18 of Lim et al. illustrating the controller (1730) which comprising a speaker (1820) receiver audio signal (1860) communicating of  external user device (1830) through speaker (1820)).
	In regard of claim 10, Lim et al., Lim and Choi et al. further disclose the display apparatus of claim 1, further comprising, wherein the controller is configured to: receive the information about the application for audio reproduction of the external user device communicating with the external audio apparatus from the external audio apparatus through the at least one interface ( See at least Figures 17-18 of Lim et al. illustrating the controller (1730) for audio reproduction of external user device (1830) with the externa audio apparatus (1820)); acquire a user input for executing the application of the external user device through the another control menu displayed on the display; and transmit the user input to the external audio apparatus through the at least one interface such that the third user input is transmitted to the external user device (See Figures 17-18 of Lim et al. illustrating the display showing control menu as also shown Lim in Figure 14 and transmit the user input to the external audio apparatus (1820) and transmits user input (1710) through the interface (1720)).
	In regard of claim 11, Lim et al., Lim and Choi et al. further disclose a method of controlling a display apparatus including a communication interface and a content interface, the method comprising: displaying, on a display, an image corresponding to a broadcast signal received through the content interface; receiving operation information of an external audio apparatus through at least one interface selected from the content interface and the communication interface; and displaying, on the display, a first control menu identifying the operation information of the external audio apparatus and through which an operation of the external audio apparatus is controllable based on the operation information of the external audio apparatus and an operation information of the display apparatus; displaying, on the display, a second control menu for representing information about an application related to audio reproduction of the external audio apparatus and executing the application related to audio reproduction of the external audio apparatus; and displaying, on the display, a third control menu for representing information about an application related to audio reproduction of an external user device communicating with the external user device and executing the application related to audio reproduction of the external user device (See rejection of claim 1 provided above).
	In regard of claim 12, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising: acquiring a user input for controlling the external audio apparatus through the control menu displayed on the display, the user input being received from a user inputter; and transmitting the user input to the external audio apparatus through the at least one interface (See rejection of claim 2 provided above).
	In regard of claim 13, Lim et al., Lim and Choi et al. further disclose the method of claim 12, further comprising: receiving the information about an application related to audio reproduction of the external audio apparatus through the at least one interface; acquiring another user input for executing the other control menu displayed on the display and the application; and transmit the other user input to the external audio apparatus through the at least one interface (See rejection of claim 3 provided above).
	In regard of claim 14, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising turning off the display in response to a time of displaying the first control menu, the second control menu, and the third control menu on the display being longer than or equal to a reference time (See rejection of claim 4 provided above).
	In regard of claim 15, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising: receiving an audio signal from the external audio apparatus through the at least one interface; and outputting sound according to the received audio signal through a speaker of the display apparatus (See rejection of claim 5 provided above).
	In regard of claim 16, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising: receiving an audio signal from the external audio apparatus through the at least one interface; and controlling the display to display an image that visualizes the received audio signal (See rejection of claim 6 provided above).
	In regard of claim 17, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising: receiving operation information of another audio apparatus through another interface selected from the content interface and the communication interface; and controlling the display to display another control menu for providing the operation information of the other audio apparatus and controlling the other audio apparatus (See rejection of claim 7 provided above).
	In regard of claim 18, Lim et al., Lim and Choi et al. further disclose the method of claim 17, further comprising: receiving an audio signal from the external audio apparatus through the at least one interface; and transmitting the received audio signal to the other audio apparatus through the another interface (See rejection of claim 8 provided above).
	In regard of claim 19, Lim et al., Lim and Choi et al. further disclose the method of claim 11, further comprising: receiving the information about the application related to audio reproduction of the external user device communicating with the external audio apparatus from the external audio apparatus through the at least one interface; acquiring a user input for executing the application of the external user device through the other control menu displayed on the display, the user input being received form a user inputter; and transmitting the user input to the external audio apparatus through the at least one interface such that the user input is transmitted to the external user device (See rejection of claim 10 provided above).
	In regard of claim 20, Lim et al. and Lim further disclose a display apparatus comprising: a display; a user inputter; a content interface to receive a broadcast signal from a content source and exchange data with an external audio apparatus; a communication interface to exchange data with the external audio apparatus; and a controller configured to: control the display to display an image corresponding to the broadcast signal received through the content interface; receive information about an application related to audio reproduction of an external user device communicating with the external audio apparatus from the external audio apparatus through at least one interface selected from the content interface and the communication interface; display a first control menu identifying information about the application of the external user device and through which an operation of the application of the external user device is controllable based on an operation information of the external audio apparatus and an operation information of the display apparatus; acquire a user input, input to the user inputter, for executing the application of the external user device through the control menu displayed on the display; and transmit the user input to the external audio apparatus through the at least one interface such that the user input is transmitted to the external user device, and control the display to display a second control menu representation information about an application through which audio reproduction of the external audio apparatus is controllable and execute the application related to audio reproduction by the external audio apparatus (See rejection of claims 1-3 provided above and at least Figures 11-12 of Lim illustrating a second control menu (1210, 1220) for representing information about an application for audio reproduction by the external audio apparatus (201, 202) which are controllable in relation to audio reproduction of the external audio apparatus (201, 202) as discussed in paragraphs [0190-0200]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US Patent Publication Application 2005/0154766 to Huang et al.
US Patent Publication Application 2015/0264028 A1 to Kim et al. 
US Reissue Patent RE43915 to Lee

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692